            Case 1:21-cv-02611-BMC Document 9-1 Filed 07/08/21 Page 1 of 2 PageID #: 58
Privileged Settlement Communication                                                                                                                                                                  Subject to Revision / Correction

Plaintiff              Pay Period        No. Weeks in            Hours Per             Spread of Hours   Calc. Regular        Calc. OT      Minimum        Minimum           Lawful            "Credited"       Underpayment         Unpaid         Liq. Damages on
                From                To    Pay Period            Week in Period            Per Week        Rate of Pay        Rate of Pay    Wage Rate    Overtime (OT)      Weekly Pay         Weekly Pay         Per Week         Wages & OT        Wages & OT

Gustavo       4/15/14         12/30/14
Gualpa                                       37                      57                      0           $15.79          $       23.68     $ 8.00        $   12.00       $ 1,034.21         $ 900.00        $       134.21     $     4,965.79   $       4,965.79
              12/31/14        12/30/15       52                      57                      0           $15.79          $       23.68     $ 8.75        $   13.13       $ 1,034.21         $ 900.00        $       134.21     $     6,978.95   $       6,978.95
              12/31/15        12/30/16       52                      57                      0           $15.79          $       23.68     $ 9.00        $   13.50       $ 1,034.21         $ 900.00        $       134.21     $     6,978.95   $       6,978.95
              12/31/16        12/30/17       52                      57                      0           $15.79          $       23.68     $11.00        $   16.50       $ 1,034.21         $ 900.00        $       134.21     $     6,978.95   $       6,978.95
              12/31/17        12/30/18       52                      57                      0           $15.79          $       23.68     $13.00        $   19.50       $ 1,034.21         $ 900.00        $       134.21     $     6,978.95   $       6,978.95
              12/31/18        12/30/19       52                      57                      0           $18.42          $       27.63     $15.00        $   22.50       $ 1,206.58         $ 1,050.00      $       156.58     $     8,142.11   $       8,142.11
              12/31/19         4/15/20       15                      57                      0           $18.42          $       27.63     $15.00        $   22.50       $ 1,206.58         $ 1,050.00      $       156.58     $     2,348.68   $       2,348.68
               4/16/20         9/15/20       22                      57                      0           $21.05          $       31.58     $15.00        $   22.50       $ 1,378.95         $ 1,200.00      $       178.95     $     3,936.84   $       3,936.84




                                                                                                                                                                                                            TOTAL:             $ 47,309.21 $ 47,309.21

                                                        1 This chart is based upon preliminary information and the expected testimony of Plaintiffs.
                                                        2 Plaintiffs reserve the right to correct or amend this chart.
                                                        3 This Chart was prepared without the benefit of discovery, or the benefit of Defendants' required wage and hour records under the FLSA and NYLL.




                                                                                                                              1 of 2
            Case 1:21-cv-02611-BMC Document 9-1 Filed 07/08/21 Page 2 of 2 PageID #: 59
Privileged Settlement Communication                                                                                                                                              Subject to Revision / Correction

Plaintiff              Pay Period            Unpaid Spread of       Liq. Damages on    Annual Wage   Weekly Wage     Pre Jud. Interest   (PJI) Spread of Hours       Total Per
                From                To       Hours (SOH) Pay          unpaid SOH         Notice       Statement    (PJI) on OT & Wages                                Period

Gustavo       4/15/14         12/30/14
Gualpa                                   $                  -   $                 -   $ 5,000.00 $ 5,000.00 $           3,076.06         $                -      $   23,007.64
              12/31/14        12/30/15   $                  -   $                 -                         $           3,785.35         $                -      $   17,743.24
              12/31/15        12/30/16   $                  -   $                 -                         $           3,156.38         $                -      $   17,114.28
              12/31/16        12/30/17   $                  -   $                 -                         $           2,527.42         $                -      $   16,485.31
              12/31/17        12/30/18   $                  -   $                 -                         $           1,899.31         $                -      $   15,857.21
              12/31/18        12/30/19   $                  -   $                 -                         $           1,483.08         $                -      $   17,767.29
              12/31/19         4/15/20   $                  -   $                 -                         $             291.14         $                -      $    4,988.50
               4/16/20         9/15/20   $                  -   $                 -                         $             361.81         $                -      $    8,235.49




                                         $                  -   $                 -   $ 5,000.00 $ 5,000.00 $ 16,580.54 $                                 -      $ 121,198.96




                                                                                                                   2 of 2
